IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00302-CV

TODD PHILLIPPI,
                                                           Appellant
v.

CITI RESIDENTIAL LENDING, INC., ET AL,
                                                           Appellee



                          From the County Court at Law
                               Ellis County, Texas
                            Trial Court No. C-08-3657


                            ORDER ON REHEARING

                         Motion for Reinstatement of Appeal

      Appellant Todd Phillippi’s motion for rehearing (“Motion for Reinstatement of

Appeal”) is granted. The Court’s memorandum opinion and judgment, dated January

9, 2014, are withdrawn, and this appeal is reinstated.

                               Fax Filings by Appellant

      Because of Appellant’s numerous violations of the Court’s local rule for fax filing

of documents, Appellant is prohibited from sending any further documents to the Clerk
of the Court by fax or filing any further documents with the Clerk of the Court by fax.

See 10TH TEX. APP. (WACO) LOC. R. 8.              If the Court receives any document from

Appellant by fax, the document will not be filed or considered by the Court and the

Court’s $10 fax fee per document will remain due and owing by Appellant.                 If

Appellant fails to pay any due and owing fax fee within seven days after receipt of

the fax by the Clerk of the Court, this appeal will be dismissed without further

notification. See TEX. R. APP. P. 42.3(c).

                                        Payment of Filing Fees

        Because of Appellant’s several failures to pay the filing fee for a document at the

time the document was presented for filing, TEX. R. APP. P. 5; 10TH TEX. APP. (WACO)

LOC. R. 5(b), Appellant is ordered to tender any required filing fee at the time of the

presentation of a document for filing, unless Appellant has filed an indigence affidavit.

TEX. R. APP. P. 5, 20.1; 10TH TEX. APP. (WACO) LOC. R. 5(c). If Appellant tenders a

document for filing without a required filing fee and without having filed an indigence

affidavit, the document will not be filed or considered by the Court and the Court’s

filing fee will remain due and owing by Appellant. TEX. R. APP. P. 5; 10TH TEX. APP.

(WACO) LOC. R. 5(c). If Appellant fails to pay any due and owing filing fee within

seven days after receipt of the document by the Clerk of the Court and has not filed

an indigence affidavit, this appeal will be dismissed without further notification. See

TEX. R. APP. P. 5, 42.3(c); 10TH TEX. APP. (WACO) LOC. R. 5(c).

                                        Service of Documents

        Appellee has alleged that Appellant has committed numerous violations of the

Phillippi v. Citi Residential Lending, Inc.                                          Page 2
service requirement in Rule of Appellate Procedure 9.5. See TEX. R. APP. P. 9.5 (current

version available at http://www.supreme.courts.state.tx.us/rules/traphome.asp; 77 TEX.

B.J. 80 (2014)). To date, Appellant has not denied or otherwise responded to these

allegations.

        Because of these apparent violations, Appellant is ordered to comply with the

following service requirements for all documents tendered by Appellant to the Clerk of

the Court:

    1. The document shall comply with every applicable part of Rule 9.5.

    2. Regarding Rule 9.5(d) and proof of service, the Clerk of the Court will not file a
       document that lacks proof of service and does not comply with this order.

    3. If the document contains a certificate of service, the certificate of service must
       specifically comply with Rule 9.5(e) and must be supported by Appellant’s
       notarized verification, affidavit, or unsworn declaration (see TEX. CIV. PRAC. &
       REM. CODE ANN. § 132.001(c)).

    4. If Appellant tenders to the Clerk of the Court a document that does not comply
       with this order’s service requirements in any respect, the document will not be
       filed and will not be considered by the Court without further notification to
       Appellant, and the appeal will proceed as if the document were never tendered
       to the Clerk of the Court.

    5. For any document tendered by Appellant to the Clerk of the Court more than
       seven days after the date of this order, if, upon motion by Appellee, see TEX. R.
       APP. P. 10.2, the Court determines that Appellant has failed to serve the
       document on Appellee in accordance with Rule 9.5 and this order, this appeal
       will be dismissed. See TEX. R. APP. P. 42.3(c).

                                    Appellant’s Mailing Address

        The Clerk of the Court has had at least two mailings to Appellant returned by the

United States Postal Service. Within fourteen days of the date of this order, Appellant is



Phillippi v. Citi Residential Lending, Inc.                                         Page 3
ordered to file a certification of his current mailing address. The certification shall

comply with Rule of Appellate Procedure 9.1(b) and with the above order pertaining to

Appellant’s service of documents. If Appellant fails to timely file this certification,

this appeal will be dismissed without further notification. See TEX. R. APP. P. 42.3(c).

        If Appellant’s mailing address changes while this appeal is pending, Appellant is

ordered to file a certification of his new mailing address within fourteen days of the

change of address. The certification shall comply with Rule of Appellate Procedure

9.1(b) and with the above order pertaining to Appellant’s service of documents. If

Appellant fails to timely file this certification, this appeal will be dismissed without

further notification. See TEX. R. APP. P. 42.3(c).

                                              Appellant’s Brief

        Appellant’s brief was tendered to the Clerk of the Court by fax on January 15,

2014, after this appeal had been dismissed and in violation of the Court’s local rule for

fax filing of documents. 10TH TEX. APP. (WACO) LOC. R. 8. Appellant’s brief was

received but not filed.

        Appellant’s brief is deficient in numerous respects: It lacks a statement of the

issues presented (TEX. R. APP. P. 38.1(f)); it lacks a summary of the argument (id.

38.1(h)); it lacks the appendix (id. 38.1(k)); it lacks proper proof of service (id. 9.5(e)); and

it lacks a certificate of compliance (id. 9.4(i)(3)).

        Within twenty-one days of the date of this order, Appellant is ordered to file an

amended brief that corrects all of these deficiencies and that otherwise complies with

this order. No motion to extend time to file the amended brief by Appellant will be

Phillippi v. Citi Residential Lending, Inc.                                               Page 4
entertained by the Court. If Appellant fails to timely file an amended brief, this

appeal will be dismissed without further notification. See TEX. R. APP. P. 42.3(b, c).


                                                PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed March 6, 2014
Do not publish




Phillippi v. Citi Residential Lending, Inc.                                         Page 5